PER CURIAM.
Reversed and remanded for resentencing on Count I with directions that appellant be given appropriate credit for not only prior jail time but also prison time already served on Count I including gain time. See Harris v. State, 576 So.2d 426 (Fla. 4th DCA 1991). The state concedes that the appellant’s judgment and sentence mistakenly refers to Count II, rather than Count I, and that appellant is entitled to proper credit against any sentence imposed on Count I.
ANSTEAD and GUNTHER, JJ., and ALDERMAN, JAMES E., Senior Justice, concur.